          Case 1:17-cv-05543-WHP Document 153 Filed 12/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           :
 OKLAHOMA FIREFIGHTERS PENSION AND                         :
 RETIREMENT SYSTEM, Individually and on                    :
 Behalf of All Others Similarly Situated,                  :
                                                           :
                                       Plaintiff,          :           17cv5543
                                                           :
                   -against-                               :           ORDER
                                                           :
 LEXMARK INTERNATIONAL, INC., PAUL A.                      :
 ROOKE, DAVID REEDER, and GARY                             :
 STROMQUIST,                                               :
                                                           :
                               Defendants.                 :
                                                           :
                                                           :

WILLIAM H. PAULEY III, Senior United States District Judge:

                  The dial-in information for the Final Settlement Hearing on December 16, 2020, at 10:00 a.m. is

(888) 428-7458. Any class member wishing to address the Court during the Hearing is instructed to dial-in at 9:50

a.m. so that the Host Operator can queue the caller.

Dated: December 11, 2020
       New York, New York
